DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
Allowable Subject Matter
Claims 13-15 and 18-22 are allowed.
The prior art does not teach or fairly suggest a water vending system comprising: a dispensing device, wherein the dispensing device is in fluid communication with a water source and whereby water from the water source is dispensed by the dispensing device; and a multi-purpose interface comprising a spout and at least one conductivity sensor, located downstream from the spout, the multi-purpose interface located on the dispensing device, wherein the at least one conductivity sensor for measuring conductivity of the water supplied to the at least one conductivity sensor from the spout.
Vogel (US 5,443,739) is regarded as the closest relevant prior art. Vogel teaches a water purification and dispensing system (Abstract). Vogel teaches the system comprises conductivity sensor 138 to detect purity of product water and shut down the system if the conductivity becomes too low, showing impure water, that can be flushed out of the system (See Fig 2 and Col. 5, In. 30-43). In Vogel however, the conductivity sensor is upstream of the spout so that the water will not be dispensed if any issues are detected by the sensor Vogel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.